Citation Nr: 1236852	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-40 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to an acquired psychiatric disorder. 

3.  Entitlement to service connection for migraine headaches, to include as secondary to an acquired psychiatric disorder.  

4.  Entitlement to service connection for fibromyalgia, to include as secondary to an acquired psychiatric disorder. 

5.  Entitlement to service connection for sexual dysfunction, to include as secondary to an acquired psychiatric disorder. 

6.  Entitlement to service connection for chronic tiredness. 

7.  Entitlement to service connection for a neurological disability, to include the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1992.  Although the Veteran had a later period of military service from February 1992 to October 1998, VA has determined that the character of the Veteran's discharge during this period is a bar to the receipt of VA benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In April 2011, the Board denied all the Veteran's claims for service connection and found that the character of discharge for the period of service from February 1992 to October 1998 was a bar to VA benefits.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).   In February 2012, the Court granted a Joint Motion for Remand filed by the parties requesting that the portion of the April 2011 decision that denied the  claims for service connection be vacated and remanded.  The appeal has now returned to the Board.

With respect to the Veteran's claimed neurological disorder, the issue on appeal was previously characterized as entitlement to service connection for a right leg disability.  Review of the Veteran's statements, including a statement received in February 2012, clearly document reports of symptoms including numbness and pain in the right leg, back, and arms.  The Court has held that a claim for service connection for a disability encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for a neurological disability that includes the Veteran's right lower extremity.  

In September 2011, the Veteran filed a new claim for service connection.  The new claim included the issues of service connection for a skin disability and a plantar cyst of the left foot.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a final decision can be rendered.  Specifically, VA examinations are necessary to determine the nature and etiology of the claimed disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the claim for an acquired psychiatric disorder, the Veteran has reported several in-service stressors to account for her claimed PTSD, including various instances of sexual assault, rape, and harassment.  The Veteran also reported in an October 2007 statement accompanying her claim for service connection that she experienced a traumatic episode of claustrophobia during service when she went into a test gas chamber during basic training in 1985.  Service treatment records document several complaints of depression and the Veteran was psychiatrically hospitalized in December 1990 after a suicide attempt.  She was diagnosed with an Adjustment Disorder and reported a history of trouble with her boyfriend in addition to being raped when she eighteen years old.  Recent VA treatment records also note treatment for various psychiatric disorders such as PTSD, nonspecified depression, a dysthymic disorder, and an anxiety disorder.  The Veteran's VA physicians in August 2011 related her PTSD to a history of military sexual trauma.  

The Board finds that the record contains sufficient evidence to warrant a VA examination to determine the nature and etiology of the claimed psychiatric disorder.  In addition, the Veteran has not received notice that complies with the provisions of the VCAA.  VA has a heightened burden of notification when the Veteran claims service connection for PTSD based upon personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5). 

The Board also finds that a VA examination is necessary regarding the Veteran's other claims on appeal.  Post-service treatment records from the Pittsburgh VA Medical Center (VAMC) show treatment and complaints related to the Veteran's claimed disabilities, including abdominal pain, headaches, sexual dysfunction, and neuropathy.  Service treatment records also include similar complaints such as headaches, right leg pain, fatigue, and abdominal pain.  Furthermore, the Veteran has reported experiencing current symptoms of the disabilities on appeal.  As a lay person, she is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the record contains signs and symptoms of current disabilities and a possible association with active duty service, a VA examination is required by the duty to assist.  

The Veteran has also contended that her neurological disability is the result of exposure to contaminated water while stationed at the Marine Corps base in Camp Lejeune, North Carolina.  Service personnel records confirm that the Veteran was stationed at Camp Lejeune from August 1985 to February 1986 where she served as a motor vehicle operator.  Upon remand, the AOJ should develop the Veteran's claim for service connection for a neurological disability in accordance with VA's guidelines for claims related to possible contaminated water exposure at Camp Lejeune.  

Finally, the Veteran's paper and virtual claim file contains copies of VA treatment reports that were associated with the record after the issuance of the December 2009 statement of the case (SOC) and the Board's April 2011 denial of the claims. 
The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  Thus, after the development outlined above, the AOJ must readjudicate the claims on appeal with consideration of all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice informing her that she may submit alternative forms of evidence, other than service records, to corroborate her account of various in-service assaults and suggest potential sources for such evidence. The letter should also notify her that, alternatively, evidence of behavioral changes following the alleged in-service assaults may constitute credible supporting evidence of the stressor.

2.  Determine whether any additional development is required with respect to the claimed neurological disability as a condition associated with potential exposure to contaminated water during the Veteran's active duty service at Camp Lejeune, to include whether the case should be forwarded to the RO in Louisville, Kentucky for processing.  

3.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file must be made available for review.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD and any depressive and anxiety disorders.

The examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service, to include her reports of various sexual assaults during service.  A full rationale for all medical opinions must be provided. 

4.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the claimed gastrointestinal disability, migraine headaches, fibromyalgia, sexual dysfunction, chronic tiredness, and neurological disability.  The claims file must be made available for review.

After physically examining the Veteran and reviewing the claims file, the examiner should determine whether any identified disabilities are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of the Veteran's active duty service.  With respect to the claimed neurological disability, the examiner should consider the Veteran's  exposure to contaminated water at Camp Lejeune with.  

Regarding the claimed gastrointestinal disorder, fibromyalgia, migraine headaches and sexual dysfunction, the examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disabilities are caused or aggravated by any diagnosed psychiatric disorder.  

A full rationale for all medical opinions must be provided. 

5.  Readjudicate the claims on appeal with consideration of all evidence of record, including the VA treatment records added to the Veteran's paper and virtual claims file.  If the benefits sought are not fully granted, provide the Veteran and her representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



